[Cite as State v. McClanahan, 2021-Ohio-2652.]




                         IN THE COURT OF APPEALS
                     FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




STATE OF OHIO                                    :   APPEAL NO. C-190688
CITY OF CINCINNATI,                                  TRIAL NO. 19CRB-2238
                                                 :
          Plaintiff-Appellee,
                                                 :
    vs.                                                  O P I N I O N.
                                                 :
KRISTIN MCCLANAHAN,

          Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 4, 2021




Andrew W. Garth, City Solicitor, William T. Horsley, Chief Prosecuting Attorney, and
Tyler Lister, Assistant Prosecuting Attorney, for Plaintiff-Appellee.

Kristen McClanahan, pro se.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}   Defendant-appellant Kristin McClanahan appeals the trial court’s

interpretation of “person” as defined in R.C. Chapter 29. McClanahan further argues

that the trial court erred when it exercised personal jurisdiction over her and subject-

matter jurisdiction over this case.

                            I.        Facts and Procedure

       {¶2}   In January 2019, a Cincinnati police officer responded to a residence

within the city of Cincinnati, Hamilton County, state of Ohio, on a fire “alarm drop,”

which had been dispatched by a home security company. Defendant-appellant

Kristen McClanahan refused to allow the officer entry into the home, telling the

officer that everything was “fine.” When the officer requested identification,

McClanahan said she was “Caitlyn Artist.”

       {¶3}   The officer ran the name “Caitlyn Artist” and discovered that

McClanahan had lied about her identity and that she had an open traffic capias.

McClanahan was later arrested.

       {¶4}   McClanahan did not testify at her bench trial, but offered a closing

argument in which she argued that statutory law did not apply to her, that she was a

“woman of the people,” and that the case had been dismissed prior to the trial date.

       {¶5}   The trial court convicted McClanahan of falsification and sentenced

her to 180 days in the Hamilton County Justice Center. McClanahan has appealed.

                            II.       Standard of Review

       {¶6}   We review statutory interpretations and jurisdictional questions de

novo. State v. Grant, 1st Dist. Hamilton Nos. C-150608 and C-150609, 2016-Ohio-

7857, ¶ 11.

                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}   Jurisdiction refers to the court’s statutory or constitutional authority

to hear a case, and encompasses jurisdiction over the subject matter and over the

person. Id. at ¶ 10. Subject-matter jurisdiction goes to the power of the court to

adjudicate the merits of a case, and therefore, it cannot be waived and may be

challenged at any time. Id. Jurisdiction may also refer to the court’s exercise of

its jurisdiction over a particular case, which refers to the court’s authority to

determine a specific case within that class of cases that is within its subject-

matter jurisdiction. Id.

       {¶8}   Normally, statutes should be interpreted by their plain meaning and

“[i]f the language is clear and unambiguous, we must apply the statute as

written.” State v. Warren, 2018-Ohio-4757, 124 N.E.3d 433, ¶ 7 (1st Dist.), quoting

State v. Polus, 145 Ohio St.3d 266, 2016-Ohio-655, 48 N.E.3d 553, ¶ 1. When

interpreting a statute, we must presume the legislature intended that every part of

the statute is to be “effective.” R.C. 1.47(B). We also presume the legislature intended

for a “just and reasonable result,” one that is feasible to execute. R.C. 1.47(C) and

(D).

                           III.      Assignment of Error

       {¶9}   McClanahan raises one assignment of error—that the trial court

improperly found that she could violate a statute. Specifically, McClanahan argues

that the trial court misinterpreted the word “person” and lacked personal and

subject-matter jurisdiction.

                               A. R.C. 2901.01 Defines “Person”

       {¶10} R.C. 2901.01(B)(1)(a)(i) states, “Subject to division (B)(2) of this

section, as used in any section contained in Title XXIX of the Revised Code that sets

                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS



forth a criminal offense, ‘person’ includes * * * [a]n individual, corporation, business

trust, estate, trust, partnership, and association.” Falsification is governed by R.C.

2921.13, which is contained in Title XXIX of the Revised Code.

       {¶11} McClanahan, citing R.C. 2721.01, asserts that the trial court

misinterpreted the word “person.” But R.C. 2721.01 governs declaratory judgment

actions, not criminal cases. Because McClanahan is appealing a criminal conviction,

this court must look to R.C. 2901.01(B)(1)(a)(i) for the proper definition of “person.”

As R.C. 2901.01(B)(1)(a)(i)’s definition of person includes an individual and

McClanahan is an individual, the trial court properly interpreted the statute and

found that McClanahan met the definition of “person.” Therefore, there was no error

in the trial court’s interpretation of the word “person.”

                                     B. Jurisdiction

       {¶12} Municipal courts are statutorily created and their subject-matter

jurisdiction is set by statute. State v. Grant, 1st Dist. Hamilton Nos. C-150608 and C-

150609, 2016-Ohio-7857, ¶ 11. R.C. 1901.20(A)(1) states that a “municipal court has

jurisdiction to hear misdemeanor cases committed within its territory and has

jurisdiction over the violation of any ordinance of any municipal corporation within

its territory, including exclusive jurisdiction over every civil action concerning a

violation of a state traffic law or a municipal traffic ordinance.”

       {¶13} Under R.C. 2901.11(A)(1), “[a] person is subject to criminal

prosecution and punishment in this state if * * * [t]he person commits an offense

under the laws of this state, any element of which takes place in this state.”

       {¶14} R.C. 2901.12(A) provides “[t]he trial of a criminal case in this state

shall be held in a court having jurisdiction of the subject matter, and, except in cases

                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS



of emergency under section 1901.028, 1907.04, 2301.04, or 2501.20 of the Revised

Code, in the territory of which the offense or any element of the offense was

committed.”

                               1. Personal Jurisdiction

        {¶15} A challenge to personal jurisdiction may be waived. State v. Kendrick,

1st Dist. Hamilton Nos. C-100141 and C-100142, 2011-Ohio-212, ¶ 4. A defendant

waives any objection to a court’s jurisdiction over her where she voluntarily submits

to the trial court’s jurisdiction at an initial appearance or by entering a plea of not

guilty. Id.

        {¶16} McClanahan argues that the trial court failed to serve her with notice

of the charges against her, which divested the trial court of jurisdiction over her. But

McClanahan voluntarily submitted to the trial court’s jurisdiction when she appeared

for arraignment and entered a not-guilty plea. She was properly served a notification

of her charges and the next court date at that time. Therefore, her argument that the

docket does not reflect that she was served fails. The trial court properly exercised

personal jurisdiction over McClanahan.

                           2. Subject-Matter Jurisdiction

        {¶17} The Hamilton County Municipal Court has subject-matter jurisdiction

over misdemeanors committed within its territorial jurisdiction. State v. Finch, 1st

Dist. Hamilton No. C-120553, 2013-Ohio-1862, ¶ 6. The filing of a valid complaint

invokes the court’s jurisdiction. State v. Blair, 1st Dist. Hamilton Nos. C-100150

and C-100151, 2010-Ohio-6310, ¶ 15.

        {¶18} The term “jurisdiction” refers to a court’s statutory or constitutional

authority to hear a case. State v. Kendrick, 1st Dist. Hamilton Nos. C-100141 and C-

                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS



100142, 2011-Ohio-212, ¶ 3. Because subject-matter jurisdiction involves a court’s

authority to hear a case, the issue can never be waived or forfeited. Id. Thus, the lack

of subject-matter jurisdiction may be raised at any time, even for the first time on

appeal. Id.

       {¶19} McClanahan argues that the trial court lacked subject-matter

jurisdiction over her case. But she was convicted of violating R.C. 2913.13, a

misdemeanor. Because McClanahan was charged with, and convicted of, a

misdemeanor within the territorial jurisdiction of the city of Cincinnati, Hamilton

County, Ohio, the trial court properly exercised subject-matter jurisdiction.

                                 IV.      Conclusion

       {¶20} The court properly tried McClanahan as a “person” as defined in R.C.

2901.01(B)(1)(a)(i). The court properly exercised personal and subject-matter

jurisdiction in this matter. McClanahan’s assignment of error is therefore overruled.

The trial court’s judgment is affirmed.



                                                                   Judgment affirmed.

MYERS, P.J., and BERGERON, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           6